IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANDREA J. GREEN,                    NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-5640

STATE OF FLORIDA,

     Appellee.
________________________/

Opinion filed August 5, 2016.

An appeal from the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Andrea Green, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.